Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Restriction/Election of Species for application number 17/162,705 CABLE TRAY BARRIER STRIP filed on 1/29/2021.  Claims 1-20 are subject to election/restriction.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.



Election/Restrictions
This application contains figures directed to the following patentably distinct species or embodiments of the claimed invention for having differing prior art which has required different searches and search queries, hence a burdensome search to the examiner.  Please elect a SPECIES and associated claims.  The following species contain different examples of features which would be a different query or search. 
	Species A:  Figs. 1-6 (single barrier wall and flat flange)
	Species B:  Figs. 7-10 (double barrier wall and double flange)
	 

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The fax machine number for the Technology center is 571-273-8300 (formal amendments) or 571-273-6823 (informal amendments).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600).    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        1/5/22